10-4962-ag
         Jiang v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A098 929 344
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of February, two thousand twelve.
 5
 6       PRESENT:
 7
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _______________________________________
13
14       XINYU JIANG,
15                Petitioner,
16
17                         v.                                   10-4962-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Michael Brown, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Thomas B. Fatouros, Senior
28                                     Litigation Counsel; Lynda A. Do,
29                                     Attorney, Office of Immigration
 1                          Litigation, United States Department
 2                          of Justice, Washington, D.C.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Xinyu Jiang, a native and citizen of the People’s

 9   Republic of China, seeks review of a November 19, 2010,

10   order of the BIA affirming the December 30, 2008, decision

11   of Immigration Judge (“IJ”) Douglas Schoppert, which denied

12   his applications for asylum, withholding of removal, and

13   relief under the Convention Against Torture (“CAT”).     In re

14   Xinyu Jiang, No. A098 929 344 (B.I.A. Nov. 19, 2010), aff’g

15   No. A098 929 344 (Immig. Ct. N.Y. City Dec. 30, 2008).        We

16   assume the parties’ familiarity with the underlying facts

17   and procedural history in this case.

18       Under the circumstances of this case, we have reviewed

19   the decision of the IJ as supplemented by the BIA.     See Yan

20   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

21   applicable standards of review are well-established.     See

22   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

23   562 F.3d 510, 513 (2d Cir. 2009).   Because Jiang does not

24   challenge the agency’s denial of either asylum or CAT


                                  2
 1   relief, the only issue before us is whether the agency erred

 2   in denying Jiang’s application for withholding of removal

 3   based on its adverse credibility determination.    See Yueqing

 4   Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).

 5       For applications such as Jiang’s, governed by the

 6   amendments made to the Immigration and Nationality Act by

 7   the REAL ID Act of 2005, the agency may, considering the

 8   totality of the circumstances, base a credibility finding on

 9   the applicant’s “demeanor, candor, or responsiveness,” the

10   plausibility of his account, and inconsistencies in his

11   statements, without regard to whether they go “to the heart

12   of the applicant’s claim.”   See 8 U.S.C.

13   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

14   167 (2d Cir. 2008).   We will “defer . . . to an IJ’s

15   credibility determination unless, from the totality of the

16   circumstances, it is plain that no reasonable fact-finder

17   could make” such a ruling.   Xiu Xia Lin, 534 F.3d at 167.

18       The IJ reasonably based his adverse credibility

19   determination on Jiang’s evasive demeanor, the

20   inconsistencies and implausibilities in his testimony, and

21   the lack of convincing corroborative evidence.    As the IJ

22   noted, Jiang testified that he first attended an underground

23   Christian church activity in December 1995, but later

                                   3
 1   indicated that his first church activity was in December

 2   1997.   Jiang further testified that he lived with his

 3   current roommate for eight years in the United States, yet

 4   later stated that he did not know his roommate’s name or

 5   whereabouts and that the roommate had moved out of the

 6   apartment.   Moreover, despite his assertion that he fled

 7   China because he feared persecution, Jiang waited eight

 8   years to file an asylum application.    Contrary to Jiang’s

 9   position, the IJ properly relied on the inconsistencies, and

10   the implausibility of the eight year delay in filing, to

11   find him not credible.   See 8 U.S.C. § 1158(b)(1)(B)(iii);

12   Xiu Xia Lin, 534 F.3d at 167 (holding that the agency could

13   rely on “any inconsistency,” regardless of whether it was

14   minor or collateral, as considered with the totality of the

15   circumstances, in making an adverse credibility

16   determination).   The IJ’s adverse credibility finding is

17   further supported by his observation that Jiang was evasive

18   and seemed to give memorized answers.    See 8 U.S.C.

19   § 1158(b)(1)(B)(iii); Jin Chen v. U.S. Dep’t of Justice, 426

20 F.3d 104, 113 (2d Cir. 2005).

21       The IJ also reasonably relied on Jiang’s failure to

22   submit corroborating evidence and sufficiently identified

23   the missing evidence as affidavits from other church members

                                     4
 1   or his roommate to confirm that he practiced Christianity in

 2   the United States.   See Chuilu Liu v. Holder, 575 F.3d 193,

 3   198 n.5 (2d Cir. 2009) (the agency may rely on an

 4   applicant’s failure to provide convincing corroborating

 5   evidence in making an adverse credibility determination).

 6   Additionally, the agency also reasonably declined to credit

 7   the affidavits allegedly written by Jiang’s father and

 8   friend due to the striking similarities between the

 9   affidavits’ structure, word usage, and level of detail.        See

10   Surinder Singh v. BIA, 438 F.3d 145, 148 (2d Cir. 2006); see

11   also Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

12   342 (2d Cir. 2006) (the weight to be accorded to documentary

13   evidence lies largely within the agency’s discretion).

14   Similarly, the IJ reasonably gave little weight to the

15   affidavit from Jiang’s church in the United States because

16   it did not confirm Jiang’s attendance prior to 2006.     See

17   Xiao Ji Chen, 471 F.3d at 342.    Contrary to Jiang’s

18   argument, the IJ sufficiently addressed the evidence, as he

19   explicitly mentioned it in his ruling.    Wei Guang Wang v.

20   BIA, 437 F.3d 270, 273-74, 275 (2d Cir. 2006) (the agency is

21   not required to “expressly parse or refute on the record

22   each individual argument or piece of evidence offered by the

23   petitioner” as long as it “has given reasoned consideration
                                   5
 1   to the petition, and made adequate findings” (internal

 2   quotation marks omitted)); see also Xiao Ji Chen, 471 F.3d
3   at 337 n.17(“[W]e presume that an IJ has taken into account

 4   all of the evidence before him, unless the record

 5   compellingly suggests otherwise.”).

 6       Given the inconsistent testimony, demeanor finding, and

 7   lack of corroboration, the totality of the circumstances

 8   supports the agency’s adverse credibility.    See 8 U.S.C.

 9   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot. Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2) and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                    6